Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mrs. K. LeCuyer, Ph.D, Esq. on  06/29/2022.

The application has been amended as follows: 
This Examiner’s Amendment overrides previous version(s): 

In claim 1 line 5 delete “comprises” and insert --- consists of ---.
In claim 1 line 5 delete the second occurrence of “or” and insert --- and ---.
In claim 1 line 6 delete “thereof”.
In claim 1 line 7 delete “at least”.
In claim 1 line 7 after “amount” insert --- from ---.
In claim 8 line 2 after “dispersion” and insert --- . ---.
In claims 13 line 2 delete “fungicide is” and insert --- fungicides comprise ---. 
In claims 14 line 2 delete “inhibitor is” and insert --- inhibitors comprise ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a formulation comprising 0.01-30% prothioconazole and a stabilizing amount of 0.01 - 10% transition metal salt; wherein the transition metal salt consists of  Cu, Fe,  Zn, Mn, Co, or Ni,   and a nitrate, carbonate, sulfate, halide or hydroxide. Humphrey of record suggest the combination of Copper salts with prothionazole. However, Humphrey does not exemplify a composition comprising a Copper salt and prothioconazole. CN 104322558 does not exemplify a combination of prothioconzaole with copper sulfate, copper hydroxide or copper oxide. On the other hand, the instant Specification Examples demonstrate that Copper salts stabilizes prothioconazole, i.e., the presences Copper salts in a combination comprising prothioconazole reduces the degradation of the prothioconazole.
Tang of record teaching of prochloraz manganese chloride no longer read on instant claims since instant claims define the transition metal salt as consisting of  Cu, Fe,  Zn, Mn, Co, or Ni, and a nitrate, carbonate, sulfate, halide or hydroxide which eliminates prochloraz from being a part of the transition metal salt structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616